Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I (170-188), election of triple negative breast cancer, and election of MPDL3280 A as the anti-PDL-1 antibody in the reply filed on 10/25/21 is acknowledged.  Claims 177, 181-185, and 189-190 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/21.
Claims 170-190 are currently pending in the application.  However, due to a restriction requirement, claims 177, 181-185, and 189-190 are withdrawn from further consideration and claims 170-176, 178-180, and 186-188 are being examined on the merits herein.
Thus the requirement is deemed proper and is therefore made final.

        Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this 

  							IDS

	The information disclosure statement (IDS) submitted on 10/25/21 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
		
			Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/e TD-info-|.jsp.



Claims 170-176, 178, and 186-188 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7, 13-16, and 19 of U.S. Patent No. 10,675,286 (hereinafter Kutok US Patent Application No. ‘286). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method of treating cancer comprising administering a PI3K modulator The claimed invention 

			Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the

manner and process of making and using it, in such full, clear, concise, and exact

terms as to enable any person skilled in the art to which it pertains, or with which

it is most nearly connected, to make and use the same and shall set forth the

best mode contemplated by the inventor of carrying out his invention.

Claims 170-173, 175-176. 178-180, and 186-188 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating general breast cancer by administering compound BB and/or an anti-PD-L1 , does not reasonably provide enablement for treating triple negative breast cancer and all cancers in existence. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. For example, applicant demonstrated the use of Compound BB and/or anti-PD-L1 antibody in treating 4T1 breast tumor cells, nowhere in the specification did applicant demonstrate treatment of triple negative breast cancer and every single cancer and every single solid tumor with instant compound 170. Given that triple negative breast cancer possesses fewer treatment, a difficulty would arise in the treatment such cancer.  Additionally, the term solid tumor encompasses different cancers characterized by contrasting etiology and pathophysiology and responsiveness.  Consequently, the examiner maintains that said compound would not necessarily be useful for every single type of solid tumor and every single type of breast cancer. Thus, absent data from applicant demonstrating actual treatment of lung cancer of various etiologies, the examiner contends that applicant is not enabled for treating solid lung tumors or treat all breast cancers by administering the PISK inhibitor delineated in claim 1.

The instant claims are drawn to a method of treating a solid tumor in a subject, comprising administering to the subject a therapeutically effective amount of a compound of a formula delineated in claim 170 or a pharmaceutically acceptable salt thereof, in combination with an anti-PD-L1 antibody. The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention.



1. The nature of the invention, state and predictability of the art, and relative skill level

The instant invention pertains to method of treating a solid tumor in a subject, comprising administering to the subject a therapeutically effective amount of a compound of a formula delineated in claim 170 or a pharmaceutically acceptable salt thereof, in combination with an anti-PD-L1 antibody. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. The skilled artisan would view that the treatment of triple negative breast cancer with said instant compound as unclear given that undue experimentation would be needed in order to determine if in fact said combination is effective in treating triple negative breast in combination with the PI3K modulator and anti-PD-L1.  The examiner again reiterates that because different types of breast cancers are characterized by contrasting etiology and contrasting responsiveness to treatment,  

2. The breadth of the claims

The claims are thus very broad insofar as they recite the treatment of every single solid tumor, i.e., every single type of breast cancer in existence and every single solid tumor. While such “treatment” might be possible for certain breast cancers by utilizing the single compound BB, as a practical matter it is nearly impossible to achieve treatment of every single solid tumor with said combination.

3. The amount of direction or guidance provided and the presence or absence of working examples

The specification provides no direction or guidance for the treatment of all triple negative breast cancers by administering the compound of claim 170 or a pharmaceutically acceptable salt thereof in combination with anti-PD-1 antibody to an 

4. The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed PI3K inhibitor delineated in claim 170 could be predictably used to treat every single breast cancer including triple negative breast cancer and/or every single solid tumor as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation in order to determine if said compound being claimed by applicant can indeed prevent lung cancer, with no assurance of success.

			Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwthstanding that

the claimed invention is not identically disclosed as set forth in section 102

of this title, if the differences between the claimed invention and the prior

art are such that the claimed invention as a whole would have been

obvious before the effective filing date of the claimed invention to a person

having ordinary skill in the art to which the claimed invention pertains.

Patentability shall not be negated by the manner in which the invention

was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

2. Ascertaining the differences between the prior art and the claims at issue.

3. Resolving the level of ordinary skill in the pertinent art.



Claims 170-176, 178-180, 186, and 188 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Castro et al. (WO 2015051244 A, cited by applicant and filed on an IDS 1449) in view of Carlson, R.H. (Oncology Times, June 2015, pgs. 30-31).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Castro et al. teach heterocyclic compounds that modulate kinase activity, including PI3K kinase activity and method of treatment of diseases and conditions associated with kinase activity, including PI3 kinase activity (see abstract). Additionally, Castro et al. teach that the compounds are capable of selectively inhibiting one or more isoforms of class PI3K by selectively inhibiting PI3K-delta and/or PI3K-gamma, but 
	
	Castro et al. do not specifically teach treatment of triple negative breast cancer (TNBC) or metastatic TNBC or that the TNBC is naïve to immune checkpoint therapy utilizing various dosage amounts.  Additionally, Castro et al. do not teach addition of the anti-PDL-1 antibody, MPDL3280A to the method of treatment. 

While Castro does not explicitly teach treatment of TNBC, naïve TNBC, and treatment of metastatic TNBC, the examiner contends that because Castro et al. teach treatment of breast cancer in general including various subtypes, one skilled in the art would have found it obvious to try treatment of TNBC since Castro teaches effective treatment of breast cancer in general.  While Castro is silent on the fact that treatment 

Carlson teaches the use of a checkpoint inhibitor that targets PD-1/PD-L1 binding as a first targeted therapy for patients with metastatic triple negative breast cancer (TNBC; see pg. 30, left col.).  Specifically, Carlson teaches that MPDL3280A was found safe and well-tolerated with two complete responses and two partial responses out of 21 patients (see pg. 30, left col. and pg. 31, middle col.).  Additionally, Carlson teaches that MPDL3280 A was designed to inhibit binding of PD-L1 to its receptor and thus enhances tumor-infiltrating lymphocytes, restore antitumor T-cell activity and enhanced T-cell priming (see pg. 30, middle col. and pg. 31, left col.).  Since TNBC tend to have a higher mutation rate than other breast cancer subtypes and thus lends it to be able to produce neoantigens that could be recognized as foreign by the 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to utilize the compounds of Castro et al. to treat triple negative breast cancer (TNBC) given that Castro et al. teach that such cancer is a PI3K mediated disease and given that Castro et al. demonstrate that such compounds were effective in inhibiting various PI3K isoforms.  Additionally, one skilled in the art would have added MPDL3280A since Carlson demonstrated promising results with MPDL380A in treating metastatic TNBC patients.  Given the teachings of Castro et al. and Carlson, one of ordinary skill would have been motivated to utilize such compounds with the reasonable expectation of providing a method that is useful in treating cancer especially triple negative breast cancer.

				Conclusion

No claims are allowed.



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/

Primary Examiner, Art Unit 1627                                                                                                                                                                                             
11/08/2021